Exhibit 10.5

 

STATE OF
GEORGIA                                                                                               

COUNTY OF BULLOCH

 

LEASE AGREEMENT

 

            THIS AGREEMENT and lease made and executed in two (2) or more
counterparts, as of the 17 day of February, 2004, between PERIMETER CENTER
PARTNERS, a Georgia general partnership having its principal office in Bulloch
County, Georgia, hereinafter called "Landlord", and TAILORED BUSINESS SYSTEMS,
INC., a corporation organized and existing under the laws of the State of
Georgia, hereinafter called "Tenant".

 

W I T N E S S E T H:

 

            WHEREAS, the Landlord is the owner of a tract of land with
improvements thereon located at 40 Joseph E. Kennedy Boulevard, Statesboro,
Bulloch County, Georgia, and being described more fully in Exhibit A attached
hereto and incorporated herein by reference, hereinafter sometimes referred to
as "Premises";

 

            NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements herein expressed and of the payment by the Tenant of
the rent hereinafter reserved, Landlord hereby leases to Tenant and the latter
leases from the former, the property and premises referred to above and being
more particularly described in Exhibit A attached hereto, on the following terms
and conditions:

 

             1.        TERM.  The initial term of this lease shall be for five
(5) years commencing on  February 1, 2004, and ending at midnight on January 31,
2009.

 

             2.        RENT.  During the term of this lease, Tenant shall pay to
Landlord as rent the sum of FOUR THOUSAND FIVE HUNDRED AND NO/100 DOLLARS
($4,500.00) per month, payable on the first day of each month in advance.  All
rents received by the Landlord after the fifth (5th) day of the month shall be
subject to a late payment charge equal to five percent (5%) of the monthly rent
payment.  In the event such rent is paid by check, same shall be accepted
subject to collection, and any extraneous written matter contained thereon shall
not in any way affect the terms of this lease or be binding upon the Landlord. 
Any additional charges as set forth herein, or in any other part of this lease
will be due and payable with the next month's rental.

 

             3.        INSURANCE.  Tenant hereby covenants and agrees at all
times during the term hereof to obtain and maintain and keep in force for the
mutual benefit of Landlord and Tenant general public liability insurance against
claims for personal injury, death or property damage occurring in, on or about
the demised premises or sidewalks adjacent to the demised premises in the
following amounts:

 

                        Bodily Injury--per
person...........................................$1,000,000

                                                per accident (including two

                                                  or more
persons)...............................$2,000,000

 

                        Property
Damage.........................................................  $100,000

 

            Tenant further covenants and agrees at all times during the term
hereof, to obtain and maintain and keep in force for the mutual benefit of
Landlord and Tenant, or anyone claiming by, through or under them, fire,
extended coverage, vandalism and malicious mischief and plate glass insurance on
the building demised hereunder in 100% replacement value form.  Tenant shall not
be required to insure non-destructible items, such as, but not limited to,
concrete, permits, excavation, blacktopping.

 

            Tenant further covenants and agrees that the insurance required to
be carried hereunder shall be placed with top-rated insurance companies as shall
be selected by Tenant and approved by Landlord.

 

            The parties further covenant and agree that the Landlord and Tenant
or anyone claiming by, through or under them, shall be named as co-insureds as
their respective interests may appear in the above policies and that Tenant
shall deliver to the Landlord certificates of said insurance and of renewals
thereof from time to time during the term of this Lease.

 

            Tenant shall keep, protect and save the Landlord harmless from any
loss, cost or expenses of any sort or nature, and from any liability to any
person natural or artificial, on account of any damage to person or property
arising out of any failure to comply with and perform all of the requirements
and provisions set forth in this paragraph.

 

             4.        TAXES.  Tenant shall also pay as additional rental during
the term of this lease all taxes, including, but not limited to, state, county
and city real and personal property taxes (or any amount substituted for such
taxes by the laws of the State of Georgia, whether imposed upon Landlord as a
rental tax or otherwise) and general and special assessments levied against the
demised premises or the contents thereof.  Tenant shall when due make all tax
returns on the demised premises in Landlord's name and shall promptly after
receipt of any tax bill or other notice of tax due on the demised premises
furnish Landlord with a copy of such bill or notice.  Tenant shall pay all of
such taxes no later than ten (10) calendar days before the due date thereof, and
Tenant shall promptly furnish Landlord with receipts evidencing such payments. 
If by law any tax, assessment or other public charge may at the option of the
taxpayer be paid in installments, Tenant shall have the right to exercise such
option, and in such event Tenant shall pay such installments as become due
during the term of this Lease, and Landlord shall pay the remaining
installments.  The additional rent provided for in this paragraph shall be
prorated for the first and last years of the term of this lease.  However,
Tenant shall, under no circumstances, be obligated to pay any income,
inheritance, estate or succession taxes or any liens in the nature of any such
described taxes.

 

             5.        REPAIRS.  The Tenant shall, at its own expense, make all
necessary repairs and replacements to the demised premises, including, but not
limited to repairs and replacements of the roof, gutters, downspouts, exterior
walls, window glass, air conditioning system, heating system, electric lighting
fixtures, plumbing fixtures, and all other appliances and equipment used in
connection with the demised premises.  Such repairs and replacements, interior
and exterior, ordinary as well as extraordinary, and structural as well as
nonstructural, shall be made promptly as and when necessary.  All repairs and
replacements shall be in quality and class of at least equal to the original
work.  On default of the Tenant in making such repairs or replacements, Landlord
may, but shall not be required to, make such repairs and replacements for the
Tenant's account, and the expense thereof shall constitute and be collectible as
additional rent.

 

             6.        DESTRUCTION OF OR DAMAGE TO PREMISES.

 

                        (a)        If the premises are totally destroyed (or so
substantially damaged as to be untenantable) by storm, fire, earthquake, or
other casualty, this lease shall terminate as of the date of such destruction or
damage, and rental shall be accounted for as between Landlord and Tenant as of
that date.

 

                        (b)        If the premises are damaged, but not rendered
wholly untenantable by such casualty, the Tenant, at its sole expense, shall
promptly restore the leased premises as nearly as possible to its condition
prior to such damage or destruction.  All insurance proceeds received by the
Landlord as a result of such casualty, less the cost of any such recovery, shall
be held in trust and applied by the Landlord to the payment of such restoration
costs, as such restoration progresses.  If the proceeds of insurance are not
sufficient to pay the full cost of repair or restoration, the Tenant shall pay
the deficiency.  If the insurance proceeds exceed the cost of repair or
restoration, the excess shall be paid to the Tenant.  There shall be no
abatement of rent during any period of repair or restoration.

 

             7.        EMINENT DOMAIN.  If the leased property or any part
thereof, is taken by condemnation or eminent domain, this lease shall expire on
the date when the leased property shall be so taken, and the rent shall be
apportioned as of that date.  It is understood and agreed that in the event of a
partial or complete taking or appropriation by condemnation or eminent domain,
whether or not this lease be terminated as above provided, the Landlord and the
Tenant will prosecute at their option their respective claims against the public
or quasi-public authority, herein designated as the taking authority, on account
of any taking or appropriation of the premises, and neither party hereto  shall
be liable to the other for any award obtained or recovered from the taking
authority, provided however, that Tenant's award shall in no way reduce or
diminish Landlord's award.

 

             8.        LANDLORD'S REMEDIES UPON TENANT'S DEFAULT.  If Tenant
shall default in the payment of any rental hereunder when due; or if Tenant
shall fail to pay ten (10) days before the due date therefor all taxes,
assessments, levies and other charges hereinabove referred to as additional
rental; or shall allow any liens to be placed against the demised premises and
remain unbonded or otherwise outstanding of record against the demised premises;
or shall fail to maintain the limits of insurance as provided in paragraph 3 of
this lease; and if any such default shall remain uncured for more than ten (10)
calendar days after receipt of written notice from Landlord of such default; or
if Tenant shall fail to cure any other default of Tenant under the terms of this
lease within thirty (30) calendar days after Landlord gives Tenant written
notice of such default; or if Tenant is adjudicated bankrupt or a permanent
receiver is appointed for Tenant's property; or if, whether voluntarily or
involuntarily, Tenant takes advantage of any debtor relief proceedings under any
present or future law whereby any rental hereunder is, or is proposed to be,
reduced or payments thereof deferred; or if Tenant makes an assignment for the
benefit of creditors; or if Tenant's effects should be levied upon or attached
under process against Tenant, and not satisfied or dissolved or stayed by bond
within ten (10) days after written notice from Landlord to Tenant to obtain
satisfaction thereof; THEN AND IN ANY SUCH EVENT, Landlord, at Landlord's
option, shall have the right at once either:

 

                        (a)        To terminate this lease and to resume
possession of the demised premises wholly discharged from this lease.  Such
election shall be made by written notice to the Tenant at any time on or before
the doing of any act or the commencement of any proceeding to recover possession
of the demised premises by reason of the default or breach then existing and
shall be final.  If the Landlord shall elect to terminate this lease as
aforesaid, thereupon all rights and obligations whatsoever of the Tenant and of
its successors and assigns under this lease, except for obligations accrued
prior to the date of termination, shall cease and terminate, and Tenant shall
immediately surrender and deliver up to the Landlord the entire demised
premises, together with all improvements and additions, and upon any default by
the Tenant in so doing the Landlord shall have the right, forthwith, to re-enter
the demised premises either by a summary proceedings or otherwise, and to expel
all persons and remove all property therefrom, and to repossess the premises and
to have and to enjoy the same again, together with all improvements and
additions, as fully and completely as if this lease had never been made.

 

                        (b)        To eject Tenant but to hold Tenant
responsible for the unexpired term, and in connection therewith, Landlord shall
have the right to offer the demised premises or any part thereof for rent for
the whole or any part of the unexpired term, with or without advertisement, and
either after public notice or by private negotiations, all for the account of
the Tenant, and shall have the right to charge to and collect from Tenant any
difference between the sum or sums realized from such subletting for Tenant's
account and the rental specified in this lease to be paid by Tenant.  It is
further mutually agreed that any such subletting by or on behalf of the
Landlord, as hereinabove set forth, will not in any sense be a breach of the
contract on the part of the Landlord but that any such subletting will be as
agent for Tenant and for Tenant's account in order to minimize Landlord's
damages.

 

             9.        ATTORNEY'S FEES.  If any rent owing under this lease is
collected by or through an attorney at law, Tenant agrees to pay fifteen percent
(15%) thereof as attorney's fees.   

 

            10.       ASSIGNMENT AND SUBLETTING.  Tenant will not assign,
transfer or set over this lease or any interest therein, nor sublease or
underlet said premises, or any part thereof, without first obtaining the written
consent of Landlord, which consent shall not be unreasonably withheld.  In case
of any assignment of this lease or subletting of the demised premises, Tenant
shall continue liable under the covenants of this lease on its part to be
performed.

 

            11.       USE OF PREMISES.  Tenant shall use the demised Premises
for a business office and related warehouse, and  the Premises shall not be used
for any other purpose without the prior written consent of Landlord.

 

            12.       COMPLIANCE WITH REGULATIONS.  Tenant agrees to obtain and
keep in effect all licenses and permits and to comply with all applicable laws
or regulations of any governmental or municipal authority relative to
sanitation, nuisances or health requirements at Tenant's own cost and expense,
and Tenant will indemnify and save Landlord harmless against such laws or
regulations.

 

            13.       UTILITY CHARGES.  Tenant will pay all charges for water,
gas and electricity consumed at or supplied to the leased premises.

 

            14.       MAINTENANCE OF GROUNDS.  Tenant shall, at its own expense
during the term of this Lease, care for and clean the grounds around the
Premises, including the cleaning of the paved areas, and the care of shrubs and
other landscaping.  Tenant shall also keep the interior of the Premises clean
and provide janitorial services at its own expense during the term of this
Lease.

 

            15.       TENANT'S FIXTURES AND EQUIPMENT.  All fixtures and other
equipment installed in the demised premises by Tenant at its own expense at any
time or times, either prior to or during the term of this lease, shall belong to
and be the property of the Tenant, and Tenant shall have the right to remove the
same either during or at the end of any such term, provided Tenant shall repair
all physical damage to the premises caused by such removal.

 

            16.       EXPANSION OF BUILDING.  Landlord agrees to expand the
existing building located on the Premises in accordance with plans and
specifications to be approved by Landlord and Tenant.  The total cost of
construction, including design costs, materials, labor, contractor fees,
subcontractor fees, and all other necessary and incidental expenses, shall not
exceed the sum of $70.00 per square foot and the expansion shall not exceed a
total of 2,000 square feet.  Landlord and Tenant shall agree on plans and
specification for the expansion on or before April 1, 2004, and construction
shall be completed on or before September 30, 2004.  Upon substantial completion
of said construction, the monthly rent set forth in paragraph 2 hereof shall be
increased by an amount equal to $12.00 per square foot, per year, based on the
number of gross square feet included in the expansion. 

 

            17.       TENANT'S COVENANTS.  The Tenant covenants and agrees that
during the term of this lease and for such further time as the Tenant, or any
person claiming under Tenant, shall hold the demised Premises or any part
thereof:

 

                        (a)  To pay the reserved rent on the days and in the
manner aforesaid.

 

                        (b)  Not to suffer the estate of the Landlord in the
demised Premises at any time during the said term to become subject to any lien,
charge, or encumbrance whatsoever, and to indemnify and keep indemnified the
Landlord against all such liens, charges and encumbrances; it being expressly
agreed that the Tenant shall have no authority, expressed or implied to create
any lien, charge or encumbrance, herein upon the estate of the Landlord in the
demised Premises.

 

                        (c)  Not to make or suffer any use or occupancy of the
demised Premises contrary to any law or ordinance now or hereafter in force, nor
so as to create a nuisance, nor to vitiate or increase the rate of insurance on
said Premises.

 

                        (d)  Not to violate any restrictions on the use of said
Premises, whether pursuant to zoning laws or the limitations under any deeds or
restrictive covenants affecting said Premises.

 

                        (e)  To indemnify the Landlord against all costs and
expenses, including counsel fees, lawfully and reasonably incurred in or about
the premises, or in the defense of any action or proceeding, or in discharging
the Premises from any charge, lien, or encumbrance or in obtaining possession
after default of the Tenant or the termination of this demise.

 

                        (f)  Upon the termination of this lease, either by lapse
of time or otherwise, to surrender, yield and deliver up the demised Premises in
such condition as it shall then be subject to the provisions of paragraph 5
hereof.

 

            18.       INDEMNITY.  Tenant shall indemnify Landlord and save it
harmless from and against any and all claims, actions, damages, liability and
expense (including reasonable attorney's fees) in connection with loss of life,
personal injury and/or damage to property arising from or out of the occupancy
or use by Tenant of the Premises or any part thereof or any other part of
Landlord's property, or occasioned wholly or in part by any willful or negligent
act or omission of Tenant, its officers, agents, contractors, or employees.

 

            19.       NOTICES.  All notices to the Tenant shall be sent by
registered or certified mail addressed to the Tenant at the demised premises, 40
Joseph E. Kennedy Boulevard, Statesboro, Georgia 30458, or at such other address
as the Tenant shall designate in writing.  All notices to the Landlord shall be
sent by registered or certified mail to the Landlord at 1358 Brannen Lake Road,
Statesboro, Georgia 30458, or at such other address as the Landlord shall
designate in writing.  Notwithstanding any provisions in this lease to the
contrary concerning modifications, a change in address may be effected by a
registered or certified letter sent by either party to the other.  All payments
to the Landlord under the terms of this lease shall be made at the address
designated for notices to the Landlord.

 

            20.       HAZARDOUS MATERIAL.  During the term of this lease, Tenant
shall not cause or permit any "Hazardous Material"  to be placed, held,
generated, treated, located or disposed of on, under, or at the demised
Premises.  As used herein, "Hazardous Material" shall refer to all materials and
substances which are defined as such in (or for the purpose of) the
Comprehensive Environmental Response Compensation and Liability Act of 1980, any
so-called Super Fund or Super Lien law, the Toxic Substance Control Act, or any
federal, state or local statute, ordinance, code, rule, regulation, order or
decree, regulating, relating to, or imposing liability or standards of conduct
concerning any hazardous, toxic or dangerous waste, substance or material. 
Tenant shall indemnify and hold Landlord harmless against any loss, damage,
claim, penalty, assessment, or other liability (including reasonable attorney's
fees) arising from a breach of this provision, and this indemnity shall survive
the termination of this Lease.

 

            21.       EXCULPATION.  Anything herein to the contrary
notwithstanding, Tenant agrees that it shall look solely to the interest of the
Landlord in the demised Premises for the collection of any judgment (or other
judicial process) requiring the payment of money by Landlord for any default or
breach by Landlord of any of its obligations under this lease; subject, however,
to the prior rights of the holder of any Mortgage covering the Premises or of
Landlord's interest therein.  No other assets of Landlord shall be subject to
levy, execution or other judicial process for the satisfaction of any claim or
judgment of Tenant.  This provision shall not be deemed, construed, or
interpreted to be or constitute an agreement, express or implied, between
Landlord and Tenant that the Landlord's interest hereunder or in the demised
Premises shall be subject to the imposition of any legal or equitable lien.

 

            22.       INSPECTION OF PREMISES.  Landlord and his representatives
may enter the Premises at any reasonable time, for the purpose of:  (a)
inspecting the Premises; (b) performing any work which Landlord elects to
undertake hereunder or made necessary by reason of Tenant's default under the
terms of this lease; or (c) exhibiting the Premises for sale or mortgage
financing.

 

            23.       SUBORDINATION.  This Lease is subordinate to any mortgage
or deed to secure debt (hereinafter referred to as "Mortgage") that may now or
hereafter be placed upon the demised Premises and to any and all advances to be
made thereunder, or modifications, replacements or extensions thereof.  If
Landlord sells, transfers, or conveys Landlord's interest in the Premises or
this lease, or if the same is foreclosed judicially or nonjudicially, or
otherwise acquired, by a Mortgagee, upon the request and at the sole election of
Landlord's successor, Tenant shall attorn to said successor, provided said
successor accepts the Premises subject to this lease.  Tenant also agrees that
any Mortgagee may elect to have this lease made prior to its Mortgage, and in
the event of such election and upon notification of such Mortgagee to Tenant to
that effect, this lease shall be deemed prior in lien to such Mortgagee, whether
the lease is dated or filed prior to or subsequent to the date of such
Mortgagee.  It is the intent of the parties that the foregoing provisions be
self-operative.  Tenant shall, within fifteen (15) days after request by
Landlord, execute and deliver to Landlord a written declaration in recordable
form prepared by Landlord or Landlord's Mortgagee: (a) ratifying this lease and
declaring it subordinate to all Mortgages; (b) expressing the commencement and
termination dates thereof; (c) certifying that this lease is in full force and
effect and has not been assigned, modified, supplemented or amended (except by
such writings as shall be stated); (d) stating that all covenants and conditions
under this lease to be performed by Landlord have been satisfied (or stating
those not satisfied); (d) stating that there are no defenses or offsets against
the enforcement of this lease by the Landlord or stating those claimed by
Tenant; (f) stating the amount of advance rent, if any (or none, if such is the
case), deposited with Landlord; and (g) stating such other items as Landlord may
reasonably request.  Landlord and Landlord's Mortgagees and purchasers of the
Premises shall be entitled to rely upon any such declaration provided pursuant
to this paragraph.

 

            24.       HOLDING OVER.  If Tenant fails to timely deliver
possession of and vacate the Premises at the end of the lease term, Tenant's
occupation thereafter shall be a tenancy at sufferance on the same terms and
conditions as this lease (other than lease term), except that the minimum rent
shall be at one hundred fifty percent (150%) of the rent applicable to the
period immediately prior to expiration or termination.  Notwithstanding the
foregoing, at Landlord's election, any holding over shall constitute a breach of
Tenant's obligation to surrender the Premises, and Tenant shall be liable to
Landlord for all damages (including consequential damages related to prospective
tenants lost by the holding over) and costs and expenses, including attorney's
fees, related thereto, together with interest on all such sums at the highest
legal rate.

 

            25.       ENTIRE AGREEMENT.  This lease contains the entire
agreement of the parties and no representations, inducements, promises or
agreements, oral or otherwise, between the parties not embodied herein shall be
of any force and effect.  No failure of Landlord to exercise any power given
hereunder, or to insist upon strict compliance by Tenant of any obligation
hereunder, and no custom or practice of the parties at variance with the terms
hereof, shall constitute a waiver of Landlord's right to demand exact compliance
with the terms hereof.

 

            26.       BINDING ON SUCCESSORS AND ASSIGNS.  The terms, conditions
and covenants of this lease shall be binding upon and shall inure to the benefit
of each of the parties hereto, their heirs, personal representatives,
successors, or assigns.

 

            27.       INVALIDITY OF PROVISIONS.  If any term or provision of
this lease or the application thereof to any party or circumstance shall, to any
extent, be invalid or unenforceable, the remainder of this lease, or the
application of such term or provision to persons whose circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby.

 

            28.       CONSTRUCTION.  This agreement is being delivered and is
intended to be performed in the State of Georgia and shall be construed and
enforced in accordance with the laws of the State of Georgia.

 

            IN WITNESS WHEREOF, the parties hereto have executed this instrument
and affixed their seals the day and year first above written.

 

 

 

[Signatures appear on next page]

 

 

 

LEASE AGREEMENT

BETWEEN PERIMETER CENTER PARTNERS, AS LANDLORD, AND TAILORED BUSINESS SYSTEMS,
INC., AS TENANT

 

SIGNATURE PAGE

 

 

                                                                       
PERIMETER CENTER PARTNERS, Landlord

 

 

                                                                        By: /s/
Stephen A. Garner                     (SEAL)

                                                                            
STEPHEN A. GARNER, Partner

 

 

                                                                        By: /s/
James L. Campbell                     (SEAL)

                                                                             
JAMES L. CAMPBELL, Partner

                                                                       

                       

 

                                                                        TAILORED
BUSINESS SYSTEMS, INC.,
                                                                                   
Tenant

 

 

                                                                        By: /s/
K. Mason Conner

                                                                              K.
Mason Conner, President

 

 

                                                                        Attest:
/s/ Michael A. Richard

                                                                       
           Michael A. Richard, Secretary

 

 

                                                                                                           
(Corporate Seal)

 

 

 

 

 

 

 




 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

[TO BE ATTACHED]

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

           


STATE OF GEORGIA

 

COUNTY OF BULLOCH

 

GUARANTY

 

            FOR VALUE RECEIVED, and in consideration of and as an inducement to
the execution of the attached Lease Agreement, dated as of February 17, 2004, by
and between PERIMETER CENTER PARTNERS, as Landlord, and TAILORED BUSINESS
SYSTEMS, INC., as Tenant, the undersigned (hereinafter referred to as
"Guarantor") does hereby absolutely guarantee to Landlord the full and complete
payment of the rent and other charges to Landlord to be paid by Tenant under
said Lease Agreement and the full and complete performance by said Tenant of all
of the other terms, conditions, covenants, and agreements of said Lease
Agreement. 

 

            Guarantor agrees that (a) Landlord may, in his discretion, extend
the time or manner of payment of all or any part of the rent under said Lease
Agreement without notice to or consent of the Guarantor, and (b) that Landlord
may exercise or forebear from exercising any rights against the Tenant under
said Lease Agreement or otherwise act or forebear from acting, and may settle or
compromise any rent which may become due under said Lease Agreement without
notice to or consent of Guarantor or grant or make any accommodation,
alteration, modification, indulgence to Tenant, all without releasing Guarantor
from its obligations hereunder or limiting or impairing its  liability. 

 

            The undersigned further agrees that its liability under this
Guaranty shall be primary, and that in any right of action which shall accrue to
Landlord under said Lease Agreement, the Landlord may, at his option, proceed
against the undersigned without having commenced any action, or having obtained
any judgment and without first attempting to collect or proceed against Tenant. 

 

            This Guaranty shall be binding upon the respective successors and
assigns of Guarantor and shall inure to the benefit of the successor, personal
representatives and assigns of Landlord. 

 

            The obligations and liability of Guarantor shall not be affected,
impaired or limited by (a) the release or discharge of the Tenant in any
creditors' receivership, bankruptcy or other proceedings; (b) the impairment,
limitation or modification of the liability of the Tenant or its estate in
bankruptcy, or of any remedy for the enforcement of the Tenant's liability under
the lease, resulting from the operation of any present or future provision of
the Bankruptcy Code or other statute or from the decision in any court; (c) the
rejection or disaffirmance of the lease in any such proceedings; or (d) the
cessation from any cause whatsoever of the liability of the Tenant.

 

            The undersigned further represents to the Landlord, as an inducement
for him to make said lease, that the undersigned has a financial interest in the
Tenant. 

 

            The liability of each Guarantor executing this Guaranty shall be
joint and several.

            IN WITNESS WHEREOF, the Guarantor has hereunto caused this Guaranty
to be executed as of the 17 day of February, 2004.

 

                                                                       
VILLAGEEDOCS, a California corporation

                                                                       

Signed, sealed and delivered

in the presence of:                                             By: /s/ K. Mason
Conner

 

                                                                        Title:
President and Chief Executive Officer

[ Notarized ] 

Notary Public

                                                                        Attest:
/s/ Michael A. Richard

 

           

Title: Chief Financial Officer

 

 

                                                                                                           
(Corporate Seal)